               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

TONY DUQUE GOMEZ,                             )
    Petitioner,                               )
                                              )   No. 3:18-cv-2589-M (BT)
v.                                            )
                                              )
UNITED STATES OF AMERICA,                     )
    Respondent.                               )

                                    ORDER

      The United States Magistrate Judge made Findings, Conclusions and a

Recommendation in this case. No objections were filed. The District Court

reviewed the proposed Findings, Conclusions and Rcommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

      Signed this 4th day of January, 2019.
